Citation Nr: 9910594	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from November 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss.  

A review of the evidence of record discloses that by rating 
decision dated in April 1997, service connection for tinnitus 
was granted and a 10 percent evaluation was assigned, 
effective January 6, 1997.

The veteran gave testimony before the undersigned at a 
hearing held at the Waco RO in February 1999.  The veteran 
was informed that in order to have a well-grounded claim, he 
would need to get a statement from a physician familiar with 
audiology who might be willing to express an opinion relating 
his current hearing loss with his active service.  The 
veteran testified that he would essentially do whatever was 
required and that included getting his service records and 
showing them to a physician.

Received at the Board in April 1999 was a communication dated 
March 26, 1999, from Rick L. Visor, M.D., reporting that the 
veteran currently had bilateral sensorineural hearing loss, 
and discussing whether that disorder was related to service.  
This statement is pertinent to the veteran's claim.

Under the provisions of 38 C.F.R. § 20.1304(c) (1998), 
pertinent evidence submitted to the Board on appeal, must be 
referred back to the RO for initial consideration, unless a 
valid waiver of such consideration has been received.  No 
such waiver has been received in this case.

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

The RO should readjudicate the claim for 
service connection for hearing loss, with 
consideration of the March 1999 statement 
from Rick L. Visor, M.D., at the King's 
Daughters Hospital in Temple, Texas.  If 
the determination made is unfavorable to 
the veteran, a supplemental statement of 
the case should be issued.  Following 
compliance with all procedures relative 
to the processing of appeals, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  The purpose of this 
REMAND is to ensure due process. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



